     Case 2:20-cv-01119-TLN-GGH Document 7 Filed 06/19/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL HARPER,                                       No. 2:20-cv-01119 GGH P
12                          Petitioner,
13              v.                                         ORDER AND FINDINGS AND
                                                           RECOMMENDATIONS
14    CDCR,
15                          Respondent.
16

17             Petitioner, a state prisoner proceeding in pro se, has filed an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254, together with an application to proceed in forma

19   pauperis.

20             Examination of the in forma pauperis application reveals that petitioner is unable to afford

21   the costs of suit. Accordingly, the application to proceed in forma pauperis will be granted. See

22   28 U.S.C. § 1915(a).

23             Petitioner is currently confined in California Medical Facility. In his habeas petition, for

24   the nature of offense petitioner seeks to contest, petitioner states, “to get the inmates to get

25   punished for the sexual crimes these inmates do to the female staff at the prisons in California and

26   not get punished for it.” ECF No. 1 at 1. The petition also includes federal regulations, secondary

27   sources, and the California Department of Corrections and Rehabilitation’s policies on sex

28   crimes.
                                                           1
     Case 2:20-cv-01119-TLN-GGH Document 7 Filed 06/19/20 Page 2 of 3

 1           A federal court may not entertain a petition for writ of habeas corpus brought by a person
 2   in custody pursuant to the judgment of a state court unless the petition has been brought “on the
 3   ground that he is in custody in violation of the Constitution or laws or treaties of the United
 4   States.” 28 U.S.C. § 2254(a). Federal habeas corpus relief is available only for challenges to the
 5   duration or legality of a prisoner’s confinement. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).
 6   It is apparent from the petition, that petitioner does not seek to challenge the duration or legality
 7   of his confinement. Instead, petitioner appears to seek relief for female prison staff in California
 8   prisons whom petitioner alleges are subjected to sex crimes by prison inmates. However, a writ of
 9   habeas corpus is not the appropriate vehicle for such relief. Rule 4 of the Rules Governing
10   Habeas Corpus Cases Under Section 2254 provides for summary dismissal of a habeas petition
11   “[i]f it plainly appears from the face of the petition and any exhibits annexed to it that the
12   petitioner is not entitled to relief in the district court. Accordingly, this petition should be
13   dismissed for failure to state a cognizable federal claim.
14           Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, this court must
15   issue or deny a certificate of appealability when it enters a final order adverse to the applicant. A
16   certificate of appealability may issue only “if the applicant has made a substantial showing of the
17   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons set forth in these
18   findings and recommendations, a substantial showing of the denial of a constitutional right has
19   not been made in this case.
20           In accordance with the above, IT IS HEREBY ORDERED that:
21           1. Petitioner’s application to proceed in forma pauperis (ECF No. 2) is granted; and
22           2. The Clerk of the Court shall assign this case to a district judge.
23           Further, IT IS HEREBY RECOMMENDED that:
24           1. The petition for writ of habeas corpus (ECF No. 1) be summarily DISMISSED for
25   failure to state a claim; and
26   ////
27   ////
28   ////
                                                          2
     Case 2:20-cv-01119-TLN-GGH Document 7 Filed 06/19/20 Page 3 of 3

 1           2. This court decline to issue the certificate of appealability referenced in 28 U.S.C. §
 2   2253.
 3           These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
 5   after being served with these findings and recommendations, petitioner may file written
 6   objections with the court. The document should be captioned “Objections to Magistrate Judge's
 7   Findings and Recommendations.” Failure to file objections within the specified time may waive
 8   the right to appeal the District Court's order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.1991).
 9   Dated: June 19, 2020
                                                 /s/ Gregory G. Hollows
10                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
